DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 12/09/2021 has been entered and fully considered by the examiner.
Claims 1, 5, and 10 have been amended. Claims 2, 13, and 17-20 have been canceled. Claims 23 and 24 have been added. Claims 1, 3-12, 14-16, and 21-24 are currently pending in the application with claims 1 and 10 being independent.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 12/09/2021 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 10, 12, 14, 16,  21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Antoshkiw et al. ( US Patent No. 4024873) hereinafter “Antoshkiw” in view of Amirana et al. ( US Publication No. 2013/0079645) hereinafter “Amirana” and Wang et al. (CN 203525125) hereinafter “Wang”.
Regarding claim 1, Antoshkiw et al. teaches: A catheter (Fig. 1-3; specifically catheter assembly 20) comprising:
 a catheter body (Fig.1-3; specifically the catheter body is seen as the length of catheter assembly 20);
 a support assembly extending past a distal end of the catheter body by an extension length (Fig. 1-3; specifically inner tube 24 which extends to element 56 and past the termination of the outer tube of element 30 – see column 3, lines 16-23), the support assembly having a lumen therethrough (Fig. 1-3; specifically how the element 24 is hollow and thus seen as a lumen); 
a balloon (Fig. 1-3; specifically the balloon portion 38 where the distal portion is closed as it is sealed and attached to element 24] 
wherein the support assembly is retractably disposed within the catheter body such that, in use, the extension length is adjusted in the balloon by moving the support assembly relative to the catheter body to control the shape of the balloon (Fig. 1-3; specifically which shows the balloon changing shape due to the movement in the inner tube (support assembly) with respect to the outer tube (catheter) and changes the balloon shape).
Antoshkiw et al. does not teach explicitly that its catheter assembly can be used to visualize ablation of tissue or that the balloon has a continuous surface defining an enclosed space with a single opening wherein the catheter body extends through the single opening of the balloon to attach the balloon to the catheter body.
However, Amirana, directed towards catheter assemblies with catheters and balloon assemblies for insertion into tissue [see abstract of Amirana] discloses that the system is used for visualizing ablated tissue (abstract; specifically that the camera and light can be used for visualizing ablation) .
[see abstract and FIG. 1 of Wang] discloses that the balloon has a continuous surface defining an enclosed space with a single opening [see FIG. 1; the surface of the balloon is continuous and only includes one opening in the proximal end of the balloon] wherein the catheter body extends through the single opening of the balloon to attach the balloon to the catheter body [see FIG. 1; the inner tube 2 of the catheter extends in the balloon through its proximal opening and attaches the balloon to the catheter body 1].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw to further include the capabilities of visualizing tissue according to the teachings of Amirana in order to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw to further make the balloon have a continuous surface defining an enclosed space with a single opening wherein the catheter body extends through the single opening of the balloon to attach the balloon to the catheter body according to the teachings of Wang to improve similar devices in the same way. the addition of a single opening balloon with a continues surface would be achievable by replacing the balloon with a single opening balloon. Furthermore, having a single opening balloon with a continuous surface would be beneficial to keep the contaminants out and avoid exposing the imaging catheter to the contaminants and tissue.

claim 4, Antoshkiw et al. does not teach explicitly that there is a light source within the balloon.  Amirana et al. teaches: further comprising a light source and a light detecting instrument housed inside the balloon (Fig. 16-18; specifically an optical housing 1803 may be disposed at the distal end of the catheter 1601 for positioning optical elements, such as a camera 1804 and a light source 1805, inside the balloon 1603. The optical housing 1803 enables positioning of the camera 1804 and light source 1805 within the balloon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation such as a light source and detection as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with a visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 

Regarding claim 5, Antoshkiw et al. does not teach explicitly that the balloon is bell shaped.  However, Wang. teaches: wherein the balloon is bell shaped such that the distal end of the balloon opposite the single opening is narrower than the proximal end of the balloon at the single opening to fit into a pulmonary vein [See FIG. 1 of Wang; the balloon is bell shaped with the distal end coming to a close and being smaller than the proximal end at the opening.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the bell shape of the balloon as taught by Wang.  Both of the 

Regarding claim 8, Antoshkiw et al. does not teach explicitly that at the distal tip is an ablation energy source.  Amirana et al. teaches: wherein the distal end of the catheter body is configured to deliver ablation energy being selected from a group consisting of radiofrequency (RF) energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, chemical energy, thermal energy and combinations thereof ([0082]-[0083]; specifically that the catheter can be used for ablation such as the radiofrequency energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, chemical energy, and thermal energy and that the tip of the catheter can be used for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.   

Regarding claim 10, Antoshkiw et al. and Amirana et al. teach the catheter as described above in claim 1, see rejection above.  The further abilities of a system for visualizing ablated (abstract; specifically that the camera and light can be used for visualizing ablation) a light source; and a light detecting instrument (Fig. 16-18; specifically an optical housing 1803 may be disposed at the distal end of the catheter 1601 for positioning optical elements, such as a camera 1804 and a light source 1805 where a camera is seen as a light detecting instrument). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 

Regarding claim 12, Antoshkiw et al. does not teach explicitly that there is a light source within the balloon. Amirana et al. teaches: wherein the light source and the light detecting instrument are housed inside the balloon  (Fig. 16-18; specifically; an optical housing 1803 may be disposed at the distal end of the catheter 1601 for positioning optical elements, such as a camera 1804 and a light source 1805, inside the balloon 1603. The optical housing 1803 enables positioning of the camera 1804 and light source 1805 within the balloon).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation such as a 

Regarding claim 14, Amirana et al. further teaches: wherein the light source emits light having a wavelength between 300 nm and about 400 nm ([0088]; specifically that the wavelength of the light emitting source includes 300 – 400 nm).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation such as a light source and detection as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with a visualization tool.  Furthermore, the ability to see ones work or location of ablation is helpful to make sure the correct location or tissue is located and the balloon properly placed in a heart. 

Regarding claim 16, Antoshkiw et al. does not teach explicitly that at the distal tip is an ablation energy source.  Amirana et al. teaches: further comprising a source of ablation energy in communication with the balloon to deliver ablation energy to tissue, the ablation energy being selected from a group consisting of radiofrequency (RF) energy, microwave energy, electrical ([0082]-[0083]; specifically that the catheter can be used for ablation such as the radiofrequency energy, microwave energy, electrical energy, electromagnetic energy, cryoenergy, laser energy, ultrasound energy, acoustic energy, chemical energy, and thermal energy and that the tip of the catheter can be used for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balloon catheter assembly as taught by Antoshkiw et al. to further include the capabilities of visualizing tissue and ablation as taught by Amirana et al.  Both of the prior art references are catheter assemblies with catheters and balloon assemblies for insertion into tissue.  The motivation to combine would be to improve similar devices in the same way.  The addition of visualization or ablation into the Antoshkiw et al. catheters assembly is achievable by replacing the thermistor with an ablation or visualization tool.   

Regarding claims 21 and 22, Antoshkiw, Amirana et al and Wang all teach the balloon on the support.  Antoshkiw and Amirana and Wang do not explicitly state if the balloon is removably attached or not.  However, this is seen as obvious, wherein the distal end of the balloon is removably attached to the support assembly over MPEP 2144.04, V., C.  MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS As making integral or not integral as the removability of the balloon to the support does not change the mechanical features of the device and the outcome of using it would be the same.  In particular the section on making separable, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the 
	
	Regarding claims 23 and 24, Antoshkiw, Amirana and Wang disclose all the limitations of claims 1 and 10 above.[see rejection of claims 1 and 10 above]
	Antoshkiw does not disclose that the distal end of the support assembly is configured to detachably engage the continuous surface of the balloon.
	Wang further discloses that the distal end of the support assembly is configured to detachably engage the continuous surface of the balloon.[see FIG. 1 of Wang]
	it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system and catheter of Antoshkiw further and make the distal end of the support member detachably engaged to the continuous surface of the balloon according to the teachings of Wang in order to improve devices in the same way. the engagement of the distal end of the support assembly to the balloon is achievable by using the continuous closed ended balloon of Wang. This would prevent the contamination of the inner surface of the balloon and prevents the tissue and contaminants touching the imaging system inside the balloon.

Claims 3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Antoshkiw, Amirana, and Wang as seen in claim 1 and 10 above, in further view of a second embodiment of Amirana et al., US 20130079645.
Regarding claim 3, Antoshkiw, Amirana, and Wang do not teach explicitly, comprising one or more optical fibers extending into the balloon to deliver light to and from the balloon.
([0067]; specifically that the fiber optic can be extended into the catheter tip through the catheter which passes through the balloon 222 Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the different embodiments as taught by Amirana et al. of the imaging balloon with light sources and imaging abilities with the balloon catheter assembly of Antoshkiw et al as modified by Amirana and Wang.  The motivation to combine would be to improve similar devices in the same way by using a type of connection which is an optical fibers as optical fibers transport light and information on light for imaging. 

Regarding claim 6, the embodiment of Amirana et al. being used as the main reference does teach that the balloon is made up of optically transparent material ([0081]). But Antoshkiw in view of Amirana. (first embodiment) and Wang do not teach explicitly, wherein the balloon is made of a compliant ultraviolet (UV) light transparent material.
However, another embodiment of Amirana et al. does teach: wherein the balloon is made of a compliant ultraviolet (UV) light transparent material ([0061]; wherein the balloon is made of a compliant ultraviolet (UV) light transparent material).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the different embodiments as taught by Amirana et al. of the imaging balloon for fluorescence to include the UV light transparent material for the balloon with the balloon assembly of Antoshkiw as  modified by Amirana and Wang. Further the main embodiment of Amirana et al. states that the balloon 1603 can be made of many different materials and shapes that would best conform to various anatomic structures ([0081]). The motivation to combine would be to allow imaging through the balloon.

claim 11, Antoshkiw et al. and Amirana et al. (first embodiment) and Wang do not teach explicitly, comprising one or more optical fibers extending into the balloon to deliver light to and from the balloon.
However, another embodiment of Amirana et al. does teach: further comprising one or more optical fibers in communication with the light source and the light detecting instrument and extending through the catheter body into the balloon for illuminating tissue outside the balloon and collecting and relaying light energy reflected from the tissue to the light detecting instrument  ([0067]; specifically that the fiber optic can be extended into the catheter tip through the catheter which passes through the balloon 222 Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the different embodiments as taught by Amirana et al. of the imaging balloon with light sources and imaging abilities with the balloon catheter assembly of Antoshkiw as modified by Amirana and Wang.  The motivation to combine would be to improve similar devices in the same way by using a type of connection which is an optical fibers as optical fibers transport light and information on light for imaging. 

Claims 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoshkiw, Amirana, and Wang, as seen in claims 1 and 10 above, further in view of Melsky et al., (US Publication No. 2014/0031802) hereinafter “Melsky”. 
Regarding claim 7, Antoshkiw, Amirana, and Wang do not teach explicitly, wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue.  
Melsky et al. teaches: wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue ([0012]; specifically that the balloon has electrodes around it for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation and imaging catheter with balloon (Melsky et al., [0012]). 
 
Regarding claim 9, Amirana et al. teaches that ablation can be done with ultrasound energy ([0082]) which would require using an ultrasound transducer.  Antoshkiw et al. and Amirana et al. do not explicitly teach: an ultrasound transducer.
Melsky et al. does teach: an ultrasound transducer (Fig. 15 and [0125]; specifically the transducer 124 which is in the balloon catheter)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation and imaging catheter with balloon as taught by Antoshkiw et al. and Amirana et al. to include the ultrasound transducer as taught by Melsky et al. The motivation to do so would be to use a specific device to cause acoustic energy by using the ultrasound transducer of Melsky et al. it is simply supplying a source for the acoustic energy. 

Regarding claim 15, Antoshkiw, Amirana, and Wang do not teach explicitly, wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue.  
Melsky et al. teaches: wherein one or more ablation electrodes are disposed on the balloon to deliver ablation energy to tissue ([0012]; specifically that the balloon has electrodes around it for ablation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ablation and imaging catheter with balloon as taught by Antoshkiw, Amirana, and Wang to include ablation electrodes on a balloon surface (Melsky et al., [0012]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793